Name: Commission Regulation (EEC) No 1315/89 of 12 May 1989 amending Regulation (EEC) No 1031/78 laying down detailed rules for imports of rice to RÃ ©union
 Type: Regulation
 Subject Matter: plant product;  Africa;  trade policy
 Date Published: nan

 No L 131 /48 Official Journal of the European Communities 13 . 5 . 89 COMMISSION REGULATION (EEC) No 1315/89 of 12 May 1989 amending Regulation (EEC) No 1031/78 laying down detailed rules for imports of rice to Reunion Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1031 /78 is hereby amended as follows : 1 . Article 3 (8) is replaced by the following : '8 . The subsidy document shall be valid from its date of issue within the meaning of Article 21 of Commission Regulation (EEC) No 3719/88 (*) until the end of the third following working day. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 2229/88 (2), and in particular Article 1 1 a (6) thereof, Whereas subsidy applications for supplies of rice to Reunion involving abnormal quantities have been lodged in recent weeks ; whereas such applications, far from being justified by Reunion's supply requirements, are likely to jeopardize the interests of the rice processing industry in that region and seen to have been lodged with speculative aims with a view to an amendment to the arrangements on the subsidy in question as provided for in the Commission's proposal in this respect ; Whereas in view of this situation suitable measures should be taken to curb such speculation by amending certain provisions of Commission Regulation (EEC) No 1031 /78 (3), as last amended by Regulation (EEC) No o OJ No L 331 , 2. 12. 1988 , p. 1 .' 2. Article 6 is deleted. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.1533/86 0 ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 May 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 166, 25 . 6. 1976, p. 1 . (J) OJ No L 197, 26. 7. 1988 , p. 30. V) OJ No L 132, 20 . 5. 1978 , p. 72. ( «) OJ No L 135, 22. 5. 1986, p. 16.